[Cite as In re M.A., 2021-Ohio-948.]

                               COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA


IN RE M.A., ET AL.                           :
                                             :               Nos. 109906 and 109907
Minor Children                               :
                                             :
[Appeal by T.G., Sr., Father]                :


                               JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: March 25, 2021


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                                   Juvenile Division
                      Case Nos. AD-19907310 and AD-19907311


                                       Appearances:

                 Michael Drain, for appellant.

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Joseph C. Young, Assistant Prosecuting
                 Attorney, for appellee.



MICHELLE J. SHEEHAN, J.:

                In this consolidated appeal, appellant, T.G., Sr., appeals the juvenile

court’s decision terminating his parental rights regarding his minor children M.A.

and T.G. As we find that the trial court’s decision to terminate parental rights was

based on sufficient evidence, the judgment of the juvenile court is affirmed.
I.    PROCEDURAL HISTORY AND FACTS

             T.G., Sr., has two children with R.G.: M.A. and T.G. In June 2018, the

appellee Cuyahoga County Division of Children and Family Services (“CCDCFS”)

took custody of R.G.’s six children. As to this appeal, CCDCFS refiled a complaint in

June 2019. The complaint included allegations of domestic violence, criminal

activity, and substance abuse by T.G., Sr. On June 11, 2019, the juvenile court

ordered temporary custody of the minors M.A. and T.G. to CCDCFS. On October 22,

2019, after a dispositional hearing, the juvenile court found the minor children to be

dependent and that the allegations of the complaint were proven by clear and

convincing evidence.

             On March 3, 2020, the juvenile court held a hearing on permanent

custody. Neither T.G., Sr., or R.G. appeared for the hearing. The juvenile court

noted that there was an arrest warrant for T.G., Sr. Prior to the hearing, the court

adopted the testimony and findings of the October 2019 proceeding without

objection. Testifying at the hearing were CCDCFS social worker Carley Robertson

and the court-appointed guardian ad litem (“GAL”), Pamela Hawkins.

             Carley Robertson testified as to the history of the case, the reunification

plan, and to both T.G., Sr.’s participation in visitation and completion of the plan.

She stated that T.G., Sr., had minimal involvement in the plan. She outlined that as

part of the plan, T.G., Sr., was referred to a drug treatment plan and a domestic

violence plan. He did not provide any documentation regarding participation or

completion of the plans, telling Robertson only that he completed probation and
provided a generic certificate of completion. After September 2019, Robertson was

unable to contact T.G., Sr., and he made no effort to contact her. As to visitation,

Robertson testified that T.G., Sr.’s visitation with the children was suspended in

August 2019, for inappropriate behavior, specifically chaotic behavior, to include

calling the children names and play fighting. Robertson noted that as to the current

foster placement of M.A. and T.G., they were adjusting well and their specific needs

were being met. They were placed in different homes, but were able to socialize.

Robertson testified that she investigated two potential relatives of T.G., Sr., for

placement of the children, but they were not suitable.

             GAL Hawkins submitted a report to the court and testified. Her report

provided the court with a detailed family history, recorded T.G., Sr.’s failure to

address the issues leading to removal of the children, and recommended permanent

custody be granted to CCDCFS. Her recommendation was supported in part by T.G.,

Sr.’s failure to engage in the services he was referred to or to address the issues that

led to the intervention of CCDCFS. She told the court that M.A. voiced her

unwillingness to be placed with her parents. GAL Hawkins testified that the parents

displayed a lack of commitment to correct the problems that led to removal. She

recommended that the juvenile court grant CCDCFS permanent custody.

             At the conclusion of the hearings, the juvenile court terminated T.G.,

Sr.’s parental rights, placed M.A. and T.G. in the permanent custody of CCDCFS,

and specifically found that the children “cannot be placed with the mother or the

father within a reasonable time or should not be placed with the mother or father.”
Further, the juvenile court determined that the grant of permanent custody was in

the best interest of the children.

II.   LAW AND ARGUMENT

             Appellant raises one assignment of error, which reads, “There was not

a sufficiency of the evidence for the trial court to find that an order of permanent

custody was called for.” In this case, the trial court granted permanent custody to

CCDCFS. In order for a court to grant permanent custody, the court must find by

clear and convincing evidence that “(1) one of the factors enumerated in R.C.

2151.414(B)(1)(a)-(d) applies, and (2) an award of permanent custody is in the best

interest of the child.” In re J.J., 8th Dist. Cuyahoga No. 108564, 2019-Ohio-4984,

¶ 29. “These findings must be supported by clear and convincing evidence. ‘Clear

and convincing evidence’ is that quantum of evidence that instills in the trier of fact

a firm belief or conviction as to the allegations sought to be established.” In re T.S.,

8th Dist. Cuyahoga No. 109957, 2021-Ohio-214, ¶ 23, quoting In re Y.V., 8th Dist.

Cuyahoga No. 96061, 2011-Ohio-2409, ¶ 13. If the grant of permanent custody is

supported by clear and convincing evidence, we will not reverse that judgment. In

re J.J., 2019-Ohio-4984, ¶ 30.

             The juvenile court granted permanent custody in this case where it

found such custody was in in the best interests of the children, that the children

cannot be placed with either of the children’s parents within a reasonable time or

should not be placed with the children’s parents, and the children had been in

temporary custody for 12 or more months in a 22-month period. The record in this
case reflects that the children had been in the custody of CCDCFS for over 12

months.

            The juvenile court made a finding under R.C. 2151.414(E)(1) in

determining that the children could not be placed with the mother or father.

Evidence in the GAL report and the testimony from Ms. Robertson demonstrated

that neither appellant nor the children’s mother failed to address nor remedy the

conditions that led to the CCDCFS involvement. Ms. Robertson’s testimony also

indicated problems with appellant’s visitation, his lack of completing case services,

as well as his lack of communication with CCDCFS. Additionally, appellant failed to

appear at hearings.

              The trial court further found under R.C. 2151.414(E)(4) that appellant

demonstrated a lack of commitment where he failed to regularly visit, support, or

communicate with his children and showed an unwillingness to provide an adequate

permanent home. This finding is supported by the testimony that appellant had not

visited with his children since August 2019, that he failed to engage in the

reunification plan, his lack of contact with CCDCFS since September 2019, and his

failure to appear at the hearing. The trial court also made an explicit finding under

R.C. 2151.414(E)(10) that the children were abandoned by each of their parents. The

evidence supported this finding where R.C. 2151.011(C) provides that “a child shall

be presumed abandoned when the parents of the child have failed to visit or

maintain contact with the child for more than ninety days, regardless of whether the

parents resume contact with the child after that period of ninety days.” Testimony
supported this finding where appellant had not visited the children from August

2019 to March 2020.

             In making the finding that permanent custody is in the best interests

of the children in this case, the juvenile court was required to consider all relevant

factors, to include those listed in R.C. 2151.414(D), which provides that:

      D) (1) In determining the best interest of a child at a hearing held
      pursuant to division (A) of this section or for the purposes of division
      (A)(4) or (5) of section 2151.353 or division (C) of section 2151.415 of
      the Revised Code, the court shall consider all relevant factors,
      including, but not limited to, the following:

      (a) The interaction and interrelationship of the child with the child’s
         parents, siblings, relatives, foster caregivers and out-of-home
         providers, and any other person who may significantly affect the
         child;

      (b) The wishes of the child, as expressed directly by the child or
         through the child’s guardian ad litem, with due regard for the
         maturity of the child;

      (c) The custodial history of the child, including whether the child has
          been in the temporary custody of one or more public children
          services agencies or private child placing agencies for twelve or
          more months of a consecutive twenty-two-month period, or the
          child has been in the temporary custody of one or more public
          children services agencies or private child placing agencies for
          twelve or more months of a consecutive twenty-two-month period
          and, as described in division (D)(1) of section 2151.413 of the
          Revised Code, the child was previously in the temporary custody of
          an equivalent agency in another state;

      (d) The child’s need for a legally secure permanent placement and
         whether that type of placement can be achieved without a grant of
         permanent custody to the agency;

      (e) Whether any of the factors in divisions (E)(7) to (11) of this section
          apply in relation to the parents and child.
         For the purposes of division (D)(1) of this section, a child shall be
         considered to have entered the temporary custody of an agency on
         the earlier of the date the child is adjudicated pursuant to section
         2151.28 of the Revised Code or the date that is sixty days after the
         removal of the child from home.

              There was evidence at the hearing under R.C. 2151.414(D)(1)(a), that

the children had not seen their parents for months, that visits were chaotic, and that

the children were doing well in their current placements.                Under R.C.

2151.414(D)(1)(b), the GAL testified that M.A. was opposed to having contact with

her family and further indicated in her report that the child had also made this

sentiment known to her CCDCFS worker, therapist, and foster parents. Under R.C.

2151.414(D)(1)(c), the record indicates that the children had been in CCDCFS

custody from June 2018, a period of more than 12 months in the 22 months prior to

the hearing. Under R.C. 2151.414(D)(1)(d), the court determined that the children

could not be placed with the parents within a reasonable amount of time and further,

testimony at the hearing provided no relatives had been found suitable for

placement. Under R.C. 2151.414(D)(1)(e), the juvenile court specifically made a

finding of abandonment under R.C. 2151.414(E)(10). Accordingly, we find that

competent, credible evidence supported the juvenile court’s findings in this case.

See In re J.J., 2019-Ohio-4984, ¶ 30. As such, we will not reverse the judgment of

the juvenile court and overrule appellant’s sole assignment of error.
III.   CONCLUSION

              The juvenile court awarded permanent custody of M.A. and T.G. to

CCDCFS.      That judgment was supported by competent, credible evidence.

Accordingly, the judgment of the juvenile court is affirmed.

       It is ordered that appellee recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the

common pleas court, juvenile division, to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



MICHELLE J. SHEEHAN, JUDGE

EILEEN A. GALLAGHER, P.J., and
EMANUELLA D. GROVES, J., CONCUR
KEYWORDS – 109906/109907 – In re M.A.

R.C. 2151.414(B), permanent custody, sufficiency of evidence.

The trial court’s grant of permanent custody of appellant’s minor children to the
Cuyahoga County Division of Children and Family Services (“CCDCFS) was proper
where the court found that the children had been in the custody of CCDCFS for 12
months in a 22-month period, the grant of permanent custody was in the best
interests of the children, and the children could not be placed with appellant or
their mother within a reasonable time. These findings were properly based on
competent, credible evidence that the parents had not completed any of the
reunification plans or services.